BONIN, J.,
dissents with reasons.
I respectfully dissent. The record is quite clear that Captain Gremillion delivered public records to former NOPD Lt. Italiano who at the time was employed as *606an investigator in the Louisiana Department of Justice, Attorney General’s Office. Superintendent Serpas penalized Captain Gremillion because he did not require Mr. Italiano to acquire the records from the record room upon the payment of a fee of $25.00, but Deputy Superintendent Bouye-las’ testimony made it clear that such a procedure was waivable. I would affirm the split decision by the Commission.